NO. 07-08-0439-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  JUNE 29, 2009
                         ______________________________

                         REGANELD JOHNSON, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B17168-0703; HONORABLE ED SELF, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       Appellant, Reganeld Johnson, entered a guilty plea to the offense of possession

with intent to deliver a controlled substance, cocaine, in an amount of four grams or more

but less than 200 grams. Appellant was sentenced to ten years with the period of

incarceration suspended and he was placed on community supervision for a period of five

years. The State subsequently filed a motion to revoke appellant’s community supervision

alleging that appellant had failed to complete the court ordered community corrections

program. Appellant pleaded “not true” to the allegation and, after a contested hearing, the
trial court found that the allegation was true. The trial court revoked appellant’s community

supervision and assessed his punishment at confinement in the Institutional Division of the

Texas Department of Criminal Justice for a period of ten years. It is from this judgment

that appellant appeals.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967); In re Schulman, 252
S.W.3d 403 (Tex.Crim.App. 2008). In support of his motion to withdraw, counsel certifies

that he has diligently reviewed the record, and in his opinion, the record reflects no

reversible error upon which an appeal can be predicated. Anders, 386 U.S. at 744-45. In

compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has

candidly discussed why, under the controlling authorities, there is no error in the trial court’s

judgment. Additionally, counsel has certified that he has provided appellant a copy of the

Anders brief and motion to withdraw and appropriately advised appellant of his right to file

a pro se response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App.

1991). The court has also advised appellant of his right to file a pro se response.

Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.

                                               2
       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.1




                                                  Mackey K. Hancock
                                                       Justice


Do not publish.




       1
         Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant’s right to file a pro
se petition for discretionary review. See TEX . R. APP. P. 48.4.

                                              3